DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 -14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi et al., US 2005/0233504 (listed in IDS filed on 09/02/2020).
In re Claim 1, Doi discloses a  method of manufacturing a display apparatus, comprising steps of: forming a plurality of light emitting diode chips 3 spaced apart from one another at a predetermined interval on a first manufacturing substrate (sapphire substrate, [0056]); and transferring the light emitting diode chips 3 to a second manufacturing substrate 1 by laser irradiation ([0058]), wherein the light emitting diode chips 3 comprise: a light emitting structure (3n, 3b, 3p) including a first-type semiconductor layer 3n and a second-type semiconductor layer 3p; a first-type electrode 9 (Fig. 8) disposed on the first-type semiconductor layer 3n; and a 
In re Claim 2, Doi discloses the  method of manufacturing the display apparatus of claim 1, wherein the light emitting diode chips 3 are grown and manufactured on the first manufacturing substrate (sapphire substrate, [0056]).
In re Claim 3, Doi discloses the method of manufacturing the display apparatus of claim 1, wherein the light emitting diode chips 3 further comprise an encapsulation member (8, 25)  disposed on an upper portion of the light emitting structure (3n, 3b, 3p) to cover the first-type electrode 9 and the second-type electrode 6 (Fig. 10).
In re Claim 10, Doi discloses the method of manufacturing the display apparatus of claim 1, further comprising transferring the light emitting diode chips 3 coupled to the second manufacturing 1 substrate to a third manufacturing substrate 7 (Fig. 9).
In re Claim 11, Doi discloses the method of manufacturing the display apparatus of claim 10, wherein the first manufacturing substrate (sapphire substrate) is removed before the light emitting diode chips 3 are transferred to the third manufacturing substrate 7 ([0056-0059]).
In re Claim 12, Doi discloses the method of manufacturing the display apparatus of claim 10, further comprising transferring the light emitting diode chips 3 coupled to the third manufacturing substrate 7 to a substrate 21 (Fig. 10).
In re Claim 13, Doi discloses the method of manufacturing the display apparatus of claim 12, wherein the second manufacturing substrate 1 is removed before the light emitting diode chips 3 are transferred to the substrate 21 (Fig. 10).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4, 5, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Doi as applied to claim 3 above.
In re Claim 4, Doi discloses all limitations of claim 4 except for that the encapsulation member (8, 25) comprises a transparent material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the transparent material since it was known in the art that the capsulation is routine made of transparent materials. (MPEP2144.I.).
In re Claim 5, Doi discloses all limitations of claim 5 except for that the  encapsulation member (8, 25) comprises an opaque material or a translucent material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the transparent material since it was known in the art that the capsulation is routine made of opaque material or a translucent material. (MPEP2144.I.).
In re Claim 9, Doi discloses all limitations of claim  except for that the predetermined interval between the light emitting diode chips 3 corresponds to an interval between sub-pixels of the display apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the predetermined interval between the light emitting diode chips  corresponding to an interval between sub-pixels of the display apparatus since it was known in the art that it is well known and routine practice that the predetermined interval between the light emitting diode chips corresponds to the interval between sub-pixels of the display apparatus (MPEP2144.I.).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Doi as applied to claim 3 above, further in view Zhang et al., US 2017/0179097 (listed in IDS filed on 09/02/2020).

Zhang teaches a method of manufacturing the display apparatus of claim 3, wherein the light emitting diode chips 510 (Figs. 5) further comprise a first-type bump 526R and a second-type bump 524R disposed on a portion of an upper surface of the encapsulation member 513R (Figs. 5, [0039 -0066]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Doi and Zhang, and to use the specified bumps for the integration of functional devices as taught by Zhang ([0064]). 
In re Claim 7, Doi taken with Zhang discloses the method of manufacturing the display apparatus of claim 6, wherein the first-type bump 525R is electrically connected to the first-type electrode 1TE  (Fig. A) and the second-type bump 524R is electrically connected to the second-type electrode 2TE through via-holes passing through the encapsulation member 513R.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Zhang’s Fig. 5B annotated to show the details cited

In re Claim 15, Doi discloses all limitations of claim 15 except for that the substrate 21 includes a first substrate electrode and a second substrate electrode. 
Zhang teaches a method wherein the substrate 102 includes a first substrate electrode 1SE and a second substrate electrode 2SE (Figs. 5 and B).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Fig. B. Zhang’s Fig. 5E annotated to show the details cited

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reason for indicating allowable subject matter


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893